Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 20, 2017                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  154301 & (72)(73)                                                                                     Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 154301
                                                                     COA: 326978
                                                                     Calhoun CC: 2015-000188-FH
  JOSEPH ALAN WHARTON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the June 30, 2016 judgment of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motion to suppress is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 20, 2017
         t0117
                                                                                Clerk